
	
		I
		111th CONGRESS
		1st Session
		H. R. 1430
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Pascrell (for
			 himself and Mr. Cantor) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  physical therapy services to be furnished under the Medicare Program to
		  individuals under the care of a dentist.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Oral Health Rehabilitative Enhancement Act of
			 2009.
		2.Permitting
			 physical therapy to be furnished under the Medicare program under the care of a
			 dentist
			(a)In
			 generalSection 1861(p)(1) of
			 the Social Security Act (42 U.S.C. 1395w(p)(1)) is amended by inserting
			 (2), after (1),.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after the date of the enactment of this Act.
			
